UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR BRICE, a/k/a Esco,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:03-cr-00036-FDW-9; 3:12-cv-00525-FDW)


Submitted:   November 19, 2013              Decided: November 22, 2013


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamar Brice,    Appellant Pro Se.    Amy Elizabeth Ray, Assistant
United States   Attorney, Asheville, North Carolina; Keith Michael
Cave, OFFICE    OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for   Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jamar Brice seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                            We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely   filing   of   a   notice      of       appeal   in   a   civil   case    is    a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s order was entered on the docket

on November 26, 2012.           The notice of appeal was filed, at the

earliest, on August 26, 2013.                   Because Brice failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                      We dispense with

oral   argument   because       the    facts       and   legal     contentions      are

adequately    presented    in    the    materials        before    this   court     and

argument would not aid the decisional process.

                                                                           DISMISSED



                                            2